                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DEVERON DAWES,

                    Plaintiff,                                 8:18CV389

      vs.
                                                                   ORDER
UNION PACIFIC RAILROAD COMPANY,

                    Defendant.



      This matter is before the court on the parties’ joint consent to exercise of

jurisdiction by a United States Magistrate Judge, Filing No. 15.

      IT IS HEREBY ORDERED that this case be referred to the Honorable Cheryl R.

Zwart, United States Magistrate Judge, for all further proceedings and the entry of

judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73.


      Dated this 9th day of October, 2019.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
